UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 8, 2011 RADNET, Inc. (Exact name of registrant as specified in its Charter) Delaware 0-19019 13-3326724 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1510 Cotner Avenue Los Angeles, California90025 (Address of Principal Executive Offices) (Zip Code) (310)478-7808 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) ) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) ) Item2.01COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On April 8, 2011 RadNet, Inc. (“RadNet”) announced closing of the acquisition of five outpatient imaging centers in Maryland from Diagnostic Health Corporation. Item 8.01OTHER EVENTS On April 8, 2011 RadNet issued a press release announcing the closing of its acquisition of five outpatient imaging centers in Maryland from Diagnostic Health Corporation included at Exhibit 99.1 to this Current Report.Exhibit 99.1 is being furnished and shall not be deemed “Filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference into any registration statement or other document filed with the Commission. (d) Exhibits Exhibit NumberDescription of Exhibit Press Release dated April 8, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 8, 2011 RADNET, INC. By:/s/Jeffrey L. Linden Name:Jeffrey L. Linden Title:Executive Vice President and General Counsel EXHIBIT INDEX 99.1Press Release dated April 8, 2011
